    Case 5:21-cv-03002-SAC Document 3 Filed 01/07/21 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS



RONALD LEE KIDWELL,

                             Plaintiff,

           v.                                       CASE NO. 21-3002-SAC

TIMOTHY McCARTHY, et al.,

                             Defendants.


                    NOTICE AND ORDER TO SHOW CAUSE

     This matter is a civil rights action filed pursuant to 42 U.S.C.

§ 1983. Plaintiff, a pretrial detainee, proceeds pro se. The court

has reviewed plaintiff’s motion to proceed in forma pauperis and,

finding he lacks the resources to pay an initial partial filing fee,

grants the motion. Plaintiff remains obligated to pay the $350.00

filing fee.

                           Nature of the Complaint

     Plaintiff alleges the defendant state district judge violated

his constitutional rights by imposing excessive bail. He also sues
Johnson County for unspecified violations of his rights.

                                Screening

     A federal court must conduct a preliminary review of any case

in which a prisoner seeks relief against a governmental entity or an

officer or employee of such an entity. See 28 U.S.C. §1915A(a).

Following this review, the court must dismiss any portion of the

complaint that is frivolous, malicious, fails to state a claim upon
which relief may be granted, or seeks monetary damages from a defendant

who is immune from that relief. See 28 U.S.C. § 1915A(b).

     In screening, a court liberally construes pleadings filed by a
    Case 5:21-cv-03002-SAC Document 3 Filed 01/07/21 Page 2 of 6




party proceeding pro se and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007).

     “To state a claim for relief under Section 1983, a plaintiff must

allege the violation of a right secured by the Constitution and laws

of the United States and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins,

487 U.S. 42, 48 (1988)(citations omitted).

     To avoid a dismissal for failure to state a claim, a complaint

must set out factual allegations that “raise a right to relief above

the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). The court accepts the well-pleaded allegations in the

complaint as true and construes them in the light most favorable to

the plaintiff. Id. However, “when the allegations in a complaint,

however true, could not raise a [plausible] claim of entitlement to

relief,” the matter should be dismissed. Id. at 558. A court need not

accept “[t]hreadbare recitals of the elements of a cause of action

supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009). Rather, “to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se

plaintiff]; when the defendant did it; how the defendant’s action

harmed [the plaintiff]; and what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.

Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

     The Tenth Circuit has observed that the U.S. Supreme Court’s

decisions in Twombly and Erickson set out a new standard of review
for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii). See Kay v. Bemis,

500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted). Following
      Case 5:21-cv-03002-SAC Document 3 Filed 01/07/21 Page 3 of 6




those decisions, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim

for relief.” Kay, 500 F.3d at 1218 (quotation marks and internal

citations omitted). A plaintiff “must nudge his claims across the line

from conceivable to plausible.” Smith v. United States, 561 F.3d 1090,

1098 (10th Cir. 2009). In this context, “plausible” refers “to the

scope of the allegations in a complaint: if they are so general that

they encompass a wide swath of conduct, much of it innocent,” then

the plaintiff has not “nudged [the] claims across the line from

conceivable to plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247

(10th Cir. 2008)(citing Twombly, 550 U.S. at 1974).

                                  Discussion

       Plaintiff asks the court to change the judge in his state criminal

action and seeks damages of one million dollars. Because the relief

sought asks this court to intervene in a pending state criminal action,

the plaintiff’s claims implicate the abstention doctrine under

Younger v. Harris, 401 U.S. 37, 45 (1971). The Younger abstention

doctrine is based on “notions of comity and federalism, which require
that federal courts respect state functions and the independent

operation of state legal systems.” Phelps v. Hamilton, 122 F.3d 885,

889 (10th Cir. 1997). Absent narrow exceptions for “bad faith or

harassment,” prosecution under a statute that is “flagrantly and

patently” unconstitutional, or other “extraordinary circumstances”

involving irreparable injury, Younger, 401 U.S. at 46–55, abstention

is appropriate when: (1) there is an ongoing state criminal, civil,

or administrative proceeding, (2) the state court affords an adequate
forum to hear the claims raised in the plaintiff's federal complaint,

and    (3)    the    state   proceedings     implicate     important   state
    Case 5:21-cv-03002-SAC Document 3 Filed 01/07/21 Page 4 of 6




interests. Weitzel v. Div. of Occupational & Prof'l Licensing, 240

F.3d 871, 875 (10th Cir. 2001); Middlesex County Ethics Comm. v.

Garden State Bar Ass'n, 457 U.S. 423, 432 (1982). If applicable,

the Younger abstention doctrine obligates the Court to dismiss an

action in favor of an ongoing state proceeding. Weitzel, 240 F.3d at

875.

       Here, the first condition is met because plaintiff’s state

criminal proceedings are pending. The second condition is met because

Kansas has an important interest in enforcing its criminal laws

through criminal proceedings in the state's courts. In re Troff, 488

F.3d 1237, 1240 (10th Cir. 2007) (“[S]tate control over criminal

justice [is] a lynchpin in the unique balance of interests” described

as “Our Federalism.”) (citing Younger, 401 U.S. at 44). The third

condition is met because the Kansas courts provide plaintiff with an

adequate forum to litigate his constitutional claims by way of

pretrial proceedings, trial, and, if he is convicted, direct appeal,

as well as post-conviction remedies. See Capps v. Sullivan, 13 F.3d

350, 354 n.2 (10th Cir. 1993) (“[F]ederal courts should abstain from
the exercise of ... jurisdiction if the issues raised ... may be

resolved either by trial on the merits in state court or by other

(available) state procedures.”) (quotation omitted). Plaintiff's

claims of excessive bail and judicial bias are insufficient to trigger

any of the Younger exceptions.

       If this matter is construed as a petition for habeas corpus,

plaintiff fares no better. A prisoner proceeding pretrial under 28

U.S.C. § 2241 must first exhaust available state court remedies.
Likewise, the Younger doctrine prevents a court proceeding in habeas

from intervening in a pending state court criminal matter unless
    Case 5:21-cv-03002-SAC Document 3 Filed 01/07/21 Page 5 of 6




exceptional circumstances are present. In Arter v. Gentry, the Tenth

Circuit upheld a district court decision construing a pretrial

detainee's claim of excessive bail as a claim under § 2241 and

denying habeas relief for failure to exhaust state court remedies and

noting that the Younger abstention doctrine, “compels us to avoid

interference in ongoing state proceedings when the state courts

provide an adequate forum to present any federal constitutional

challenges.” Arter v. Gentry, 201 F. App'x 653, 653–54 (10th Cir.

2006) (unpublished). And in Tucker v. Reeve, a state pretrial detainee

challenged   his   pretrial    detention,    alleging    state     officials

set excessive bond, denied him a speedy trial, and engaged in illegal

searches and seizures. Tucker v. Reeve, 601 F. App'x 760 (10th Cir.

2015) (unpublished). The Tenth Circuit upheld the district court's

application of the Younger abstention doctrine. Id. at 760–61;

     Finally, plaintiff offers no grounds to hold Johnson County

liable. For a county to be held liable for a constitutional violation,

the violation must be the result of “action pursuant to official policy

of some nature” of the county. Monell v. Dep't of Soc. Servs. Of the
City of New York, 436 U.S. 658, 691 (1978). Plaintiff has not

identified any official policy, nor does the present record reasonably

suggest a constitutional violation has occurred.

     IT IS, THEREFORE, BY THE COURT ORDERED plaintiff’s motion to

proceed in forma pauperis (Doc. 2) is granted. Plaintiff remains

obligated to pay the $350.00 filing fee.

     IT IS FURTHER ORDERED that on or before February 8, 2021,

plaintiff shall show cause why this matter should not be dismissed
for failure to state a claim for relief. The failure to file a timely

response may result in the dismissal of this matter without additional
   Case 5:21-cv-03002-SAC Document 3 Filed 01/07/21 Page 6 of 6




prior notice.

    IT IS SO ORDERED.

    DATED:   This 7th day of January, 2021, at Topeka, Kansas.




                                 S/ Sam A. Crow
                                 SAM A. CROW
                                 U.S. Senior District Judge
